Citation Nr: 0424681	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss, including on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision that 
denied the veteran's claim of entitlement to a disability 
rating in excess of 10 percent for bilateral hearing loss, 
including on an extraschedular basis.  The veteran disagreed 
with this decision in May 2002.  In a statement of the case 
issued to the veteran and his service representative later 
that same month, in May 2002, the RO concluded that no change 
was warranted in the denial of the veteran's claim.  The RO 
accepted a June 2002 statement from the veteran's service 
representative as the veteran's timely filed substantive 
appeal (VA Form 9).  A personal hearing was held on the 
veteran's claim at the RO in September 2002.  In a 
supplemental statement of the case issued to the veteran and 
his service representative in November 2002, the RO again 
concluded that no change was warranted in the denial of the 
veteran's claim.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that, in a statement on the 
veteran's May 2002 Notice of Disagreement, he contended that 
his service-connected bilateral hearing loss had worsened.  
Specifically, the veteran contended that his service-
connected bilateral hearing loss prevented him from hearing 
conversations that he had heard in the past, outside or 
background noise had become "more obscure," and he was 
unable to have a radio on in his car while driving.  The 
veteran also testified at his September 2002 personal hearing 
that his service-connected bilateral hearing loss had 
worsened.  In this regard, VA's General Counsel has indicated 
that when it is asserted that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Therefore, and because the veteran's most recent VA 
examination occurred in July 2001, the Board is of the 
opinion that, on remand, the veteran should be scheduled for 
an updated VA examination in order to determine the current 
nature and severity of his service-connected bilateral 
hearing loss.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for bilateral hearing loss since July 
2001.  Any pertinent records identified 
should be obtained.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded an 
audiology examination to determine the 
current nature and severity of the 
veteran's service-connected bilateral 
hearing loss.  Send the claims folder to 
the examiner(s) for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 10 percent 
for bilateral hearing loss, including on 
an extraschedular basis, in light of all 
relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


